Citation Nr: 1625809	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel


WITNESSES AT HEARING

Veteran and his son

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1954 to October 1956 and in the United States Air Force from April 1958 to March 1962.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

A videoconference hearing was conducted in May 2016 with the undersigned. A copy of the transcript of that hearing is associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current PTSD is causally related to his military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.304(f), 4.125 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.

Service connection may be established for PTSD when there is (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  38 C.F.R. § 3.304(f)(3).  

The Veteran has asserted consistent and credible in-service occurrences consistent with the circumstances of his military service, as noted in January 2011 VA Form 21-0781, November 2011 and May 2013 VA Form 21-4138, and September 2013 and December 2013 VA Form 9.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, his report of events in service is corroborated by lay testimony provided by his son at his May 2016 hearing before the undersigned.

A June 2013 VA Disability Benefits Questionnaire (DBQ) examination report for PTSD documents the Veteran's post-service diagnosis of PTSD during the appeal period.  Following the clinical evaluation, the VA psychologist concluded the Veteran's PTSD is supported by an experience, witness, or confrontation with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the Veteran's response involved intense fear, helplessness, or horror.  As there is no clear and convincing evidence to the contrary, service connection is for PTSD is granted.  38 C.F.R. § 3.304(f)(3).


ORDER

Service connection for PTSD is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


